Citation Nr: 1613164	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-42 310 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disability due to service-connected PTSD.

3.  Entitlement to service connection for hypertension due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to November 1987.  The Board notes that the Veteran's DD 214 shows that her character of service was under other than honorable conditions; however, a VA decision in June 1989 determined that her service was valid for VA purposes.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the San Diego, California RO.  In June 2013, the Board denied service connection for a back disability, a bilateral foot disability, and hypertension on a direct basis.  Thus the only question for consideration at this time is secondary service connection and this decision will be limited to those issues.  These issues were remanded for further development in June 2013 and February 2015.


FINDINGS OF FACT

1.  A chronic low back disability is not shown to have been caused or aggravated by the Veteran's service-connected PTSD.

2.  A chronic bilateral foot disability is not shown to have been caused or aggravated by the Veteran's service-connected PTSD.

3.  Hypertension is not shown to have been caused or aggravated by the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for a back disability as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  Service connection for a bilateral foot disability as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  Service connection for hypertension as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2007, May 2010, June 2013, and July 2013, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in July 2013 and May 2015, which the Board finds to (cumulatively) be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran alleges that she has a back disability, a bilateral foot disability, and hypertension secondary to her service-connected PTSD.  As noted in the introduction above, the Board denied service connection on a direct basis for a back disability, a bilateral foot disability, and hypertension in its June 2013 decision; therefore, only the secondary service connection theory of entitlement will be addressed herein.

Back disability

In the claim received in March 2007, the Veteran reported that she has had back problems since June 1997.  In December 2009, she contended that her back goes out during anxiety attacks.

On April 2007 VA treatment, the Veteran complained of chronic lower back pain.  On May 2007 VA treatment, she reported chronic back pain "if she turns it funny"; she reported the onset of back pain was 10 years earlier when she strained it, and she was never seen in physical therapy for it.  September 2009 lumbar spine MRI results showed mild disc bulge at L3-4 with mild bilateral foraminal narrowing.
On June 2012 VA treatment, the diagnosis was mild degenerative changes and degenerative disc disease of the lumbar spine.  Additional VA and private treatment records reflect treatment for low back pain.  

On July 2013 VA examination, the diagnosis was degenerative joint disease.  The Veteran reported that her upper back started hurting in 1996 or 1997 after she moved an entertainment center, and her lower back started hurting before then; she reported that her ex-husband would "stomp" her there.  She reported that sitting or standing for more than 30 minutes would cause pain and flare-ups occurred during cold rainy weather.  The examiner opined that the claims file is silent regarding a history of documented trauma to the back.  The Veteran reported that she climbed the fence onto an airport tarmac prior to being admitted for alcohol detoxification with acute psychosis; she did not report a fall.  The examiner noted that the admission at the time of the event made no mention of trauma to the back.  

In the February 2015 remand, the Board found that the July 2013 VA examiner's opinion failed to comply with the previous remand because it did not address evidence that the Veteran's back "goes out" during psychotic episodes.

On May 2015 VA examination, the Veteran reported that her back condition began 30 years earlier due to physical abuse by her then-husband; the pain increased about 8 years earlier and she sought treatment.  She reported that she receives pain management treatment for constant daily low back pain which is made worse with prolonged standing, sitting, washing dishes, or bending over to pick up laundry.  She reported having bouts of pain radiating into her lower extremity with sporadic onset and no known trigger.  The examiner noted that July 1997 X-ray results showed a normal lumbar spine; July 2009 X-ray results showed mild L3-4 disc space narrowing, endplate sclerosis, and anterior osteophyte formation; September 2009 lumbar MRI results showed mild bilateral facet joint hypertrophy with impression of mild disc bulge at L3-4 with mild bilateral foraminal narrowing; and May 2012 and December 2013 lumbar X-ray results showed progression of degenerative process involving L3-L4.  

Following a physical examination, the diagnoses included degenerative arthritis of the thoracolumbar spine and lumbar degenerative disc disease.  The examiner opined that the Veteran's back disability is less likely than not (less than 50% probability) proximately due to or the result of the service-connected PTSD.  For rationale, the examiner stated that PTSD does not cause lumbar degenerative disc disease and that a review of the medical literature to include National Institutes of Health and Pubmed reveal the weight of the available evidence does not show PTSD to cause lumbar degenerative disc disease.  The examiner further opined that the back disability was not at least as likely as not aggravated beyond its natural progression by PTSD, finding that the change in the Veteran's lumbar disease over time is documented by serial imaging contained in the medical record and this change is attributed to the natural progression of lumbar degenerative disease.  The examiner opined that no aggravation is found and therefore no baseline before or after aggravation exists.  The examiner opined that the progression of the Veteran's back disability is attributed to the natural progression of her degenerative condition over time and does not present an aggravation of a secondary cause.  The examiner stated that review of the medical literature to include National Institutes of Health and Pubmed reveal the weight of the available evidence does not show PTSD to cause aggravation of lumbar degenerative disc disease.  The examiner did not find the Veteran to be service connected for a psychotic disorder and determined that the question of psychotic episodes causing her back "to go out" is not relevant for the question of service connection; review of the May 2014 VA examination showed the Veteran's psychotic features are attributed to bipolar disorder and not service-connected PTSD.  Regarding the Veteran's contention that her back goes out when she experiences anxiety attacks, the examiner stated that a review of the medical literature reveals the weight of the available evidence does not show anxiety to cause aggravation of lumbar degenerative disc disease.  The examiner opined that the degree of increase in severity of the back disability due to natural progression is moderate due to the progression to moderate degenerative changes at L3-L4.

The Board finds the May 2015 VA examination and medical opinion to be entitled to great probative weight in addressing the secondary service connection theory of entitlement, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The May 2015 VA medical opinion, which the Board has found adequate and probative, indicates that the Veteran's service-connected PTSD did not cause or aggravate her back disability, citing to factual data and pointing to other etiology considered more likely, i.e. the natural progression of lumbar degenerative disease over time.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's back disability and her service-connected PTSD is in the report of the May 2015 VA examination (as previously noted by the Board, there are limitations in the 2013 examination report findings).  The question of whether a disability such as PTSD causes or aggravates another disability (such as a back disability) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.  Accordingly, it must be denied.

Bilateral foot disability

In the claim received in March 2007, the Veteran reported that she has had problems with her feet since December 2004, when she climbed a fence to an airport tarmac barefoot during a psychotic episode.  

On January 2005 treatment, the Veteran reported bilateral foot pain and edema after walking many miles for weeks during a psychotic episode; blistering of the feet was noted, and X-ray results showed bilateral hallux valgus.  On January 2007 treatment, she reported that she had been walking around barefoot and had foot pain.  On April 2007 VA treatment, she reported bilateral foot pain from walking daily; on physical examination, there was tenderness to palpation in the bilateral heel area consistent with plantar fasciitis.  On May 2007 VA treatment, she reported having sore feet since 2005 when she jumped over a fence onto an airport tarmac during an acute psychotic episode.  Additional VA and private treatment records reflect treatment for tinea pedis, arthropathy of the foot and ankle, dermatophytosis of the foot, bilateral foot pain, and bilateral plantar fasciitis with overlay of an undiagnosed neurological condition.

On July 2013 VA examination, the Veteran reported that her feet started bothering her in the 1980s and had gotten progressively worse.  She did not report any specific injuries.  She reported that she walked 2 to 3 miles barefoot after climbing over a fence during a psychotic episode.  She reported that standing for more than 30 minutes would cause pain in the feet.  The diagnoses included hallux valgus diagnosed in July 2005, and plantar fasciitis diagnosed in July 2013.  The examiner opined that the claims file is silent regarding a history of documented trauma to the feet.  The Veteran reported that she climbed the fence onto an airport tarmac prior to being admitted for alcohol detoxification with acute psychosis; she did not report a fall.  The examiner noted that the admission at the time of the event made no mention of trauma to the feet.  The examiner noted that the STRs are also silent regarding any complaints of foot pain.  The examiner opined that review of the literature does not show that a 2 to 3 mile walk, even barefoot, would provide a nexus for the development of plantar fasciitis; the examiner opined that it could cause temporary aggravation if there were a pre-existing condition (which is not documented in this case) but it would not cause sustained aggravation years after the event.

In the February 2015 remand, the Board found that the July 2013 VA examiner's opinion was predicated on an inaccurate medical history; specifically, the examiner provided an unfavorable opinion, in part, on the premise that hospitalization records from December 29, 2004 to January 10, 2005 made no mention of trauma to the feet.  The Board noted that the medical records show that the Veteran was hospitalized after she scaled a 12-foot razor wire fence barefoot and attempted to board an aircraft at Lindbergh airfield; an initial intake assessment shows "bilateral foot edema due to previous injury"; a January 3, 2005 note shows blistering on the feet; and on January 14, 2005, bilateral hallux valgus was diagnosed when the Veteran reported bilateral foot pain since the psychotic episode.

On May 2015 VA examination, the Veteran reported that her foot condition began during basic training in September 1983 due to running, climbing and jumping with boots on.  She reported that, when she had an episode in 2004, she walked all over San Diego with bare feet.  She reported that she was diagnosed with a foot condition about 6 years earlier; she was getting shots, walking on a treadmill, swimming in a warm pool, and using exercise balls for treatment, in addition to using insoles in her shoes.  She reported daily bilateral foot pain in the heels and in the arches which was worsened with walking or prolonged seated position.  The examiner noted that January 2005 X-ray results showed bilateral hallux valgus; June 2007 X-ray results showed normal alignment and no hallux valgus; July 2013 X-ray results showed mild hallux valgus; and January 2015 X-ray results showed left foot minimal degenerative changes.  

Following physical examination, the diagnoses included left hallux valgus, bilateral plantar fasciitis, degenerative arthritis of the left foot, and bilateral onychomycosis.  The examiner opined that the Veteran's foot disabilities are less likely than not (less than 50% probability) proximately due to or the result of the service-connected PTSD.  The examiner stated that review of the medical literature to include National Institutes of Health and Pubmed reveal the weight of the available evidence does not show PTSD to cause or aggravate hallux valgus, foot degenerative joint disease, plantar fasciitis and onychomycosis.  The examiner opined that the claimed foot disabilities were not at least as likely as not aggravated beyond the natural progression by PTSD, noting that there appears to be no aggravation of these conditions beyond their natural progression.  The examiner stated that review of the medical literature to include National Institutes of Health and Pubmed reveal the weight of the available evidence does not show PTSD to aggravate hallux valgus, foot degenerative joint disease, plantar fasciitis and onychomycosis.  The examiner noted that the Veteran was found to have acute changes to her feet, to include blisters and edema, around the time of a psychotic episode; the examiner opined that these changes represent an acute injury which resolved and has no attribution to the claimed conditions.  The examiner opined that the cause of the acute injury to the Veteran's feet was likely due to behavioral changes attributed to her psychotic disorder and not from her service-connected PTSD, noting that a March 2007 treatment record provides documentation of the Veteran's behavior attributed to her psychosis to include extended walking and climbing the fence at the air field.  The examiner opined that the degree of increase in severity of the foot disabilities due to natural progression is moderate due to the requirement of steroid injections to treat plantar fasciitis.

The Board finds the May 2015 VA examination and medical opinion to be entitled to great probative weight in addressing the secondary service connection theory of entitlement, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The May 2015 VA medical opinion, which the Board has found adequate and probative, indicates that the Veteran's service-connected PTSD did not cause or aggravate her bilateral foot disability, citing to factual data and pointing to other etiology considered more likely, i.e. the natural progression of plantar fasciitis over time.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's bilateral foot disability and her service-connected PTSD is in the report of the May 2015 VA examination (as previously noted by the Board, there are limitations in the 2013 examination report findings).  The question of whether a disability such as PTSD causes or aggravates another disability (such as a foot disability) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral foot disability.  Accordingly, it must be denied.

Hypertension

In the claim received in March 2007, the Veteran reported that she has had high blood pressure since December 2004.  In December 2009, she contended that her blood pressure goes up during anxiety attacks.

The medical records first show a diagnosis during hospitalization from December 2004 to January 2005; a January 2005 inpatient treatment review includes a diagnosis of essential hypertension.  Subsequent VA and private treatment records show ongoing treatment for hypertension.

On July 2013 VA examination, the Veteran reported that she was diagnosed with hypertension at age 36 and had been on medication since then.  The examiner stated that a review of the claims file showed that the only abnormal blood pressures noted were when the Veteran received inpatient treatment during acute withdrawal from alcohol abuse.  The examiner opined that elevated blood pressure is a transitory known consequence of alcohol withdrawal and, in and of itself, would not constitute a diagnosis of hypertension; the examiner cited medical literature regarding hypertension associated with alcohol withdrawal.  The examiner stated that, since the Veteran does not have a diagnosis of hypertension by criteria, none can be attributed to her PTSD.  The examiner stated that a review of the vitals package from 2007 through the time of examination show that the Veteran's blood pressures, while somewhat labile, have not met the criteria for a definition of hypertension, have not been uncontrolled, and though slightly above her baseline at enlistment, were not out of proportion to her advancing age and weight when compared to the time of enlistment.

In the February 2015 remand, the Board found that the July 2013 VA examiner's opinion was predicated on an inaccurate medical history; specifically, the examiner provided an unfavorable opinion based on the fact that the Veteran did not have hypertension.  The Board noted that the examiner's rationale was that the only abnormal blood pressures of record were taken during hospitalization for alcohol detoxification in 2005 and 2007; however, treatment records from Skylyn Wellness Center, Inc. show that the Veteran may have met the criteria for hypertension in 2013, when diastolic blood pressures were predominantly over 90 mm.

On May 2015 VA examination, the Veteran reported that her hypertension began in 2006; she reported that it was up and down but stable and she was taking medications.  The diagnosis was hypertension with a date of diagnosis prior to December 2004 (when hypertension medication was first prescribed).  The examiner opined that the medical record does not demonstrate a relationship between the Veteran's claimed anxiety attacks and the degree of hypertension; the examiner noted that the trend of her blood pressure has been stable and without chronic worsening.  The examiner noted the remand instruction to consider the medical records from Skylyn Wellness Center, Inc. which show that the Veteran may have met the criteria for hypertension in 2013; the examiner then noted that the Veteran has a record of a diagnosis and treatment of high blood pressure prior to December 29, 2004 and this establishes a diagnosis of hypertension.

The examiner opined that the Veteran's hypertension is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner stated that review of the medical literature to include National Institutes of Health and Pubmed reveal the weight of the available evidence does not show PTSD to cause hypertension.  The examiner noted that the December 29, 2004 admission document showed a current diagnosis of essential hypertension.  The examiner stated that the vitals signs documented in the treatment records for the period of March 2007 to March 2015 show a baseline blood pressure trend which has remained stable during these dates, with systolic blood pressure which resides on average in the range of 130-140s and diastolic blood pressure which resides between 80-90s; there are occasional elevated readings beyond the baseline which are not sustained and do not change the baseline readings.  The examiner noted that the Veteran had a small increment in her blood pressure medication with the result being the addition of Losartan, which is attributed to the natural progression of essential hypertension and sustained weight gain.  Regarding the Veteran's contentions that her blood pressure goes up when she experiences anxiety attacks, the examiner opined that it is reasonable to expect a temporary increase in blood pressure during periods of increased anxiety, which is a natural response which involves the sympathetic nervous system's effect on vascular resistance.  The examiner opined that the medical records do not show this natural response to have caused persistent aggravation to the Veteran's condition of essential hypertension.  The examiner opined that the degree of increase in severity of the hypertension due to natural progression is mild due to the requirement of additional blood pressure medication.

The Board finds the May 2015 VA examination and medical opinion to be entitled to great probative weight in addressing the secondary service connection theory of entitlement, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The May 2015 VA medical opinion, which the Board has found adequate and probative, indicates that the Veteran's service-connected PTSD did not cause or aggravate her hypertension, citing to factual data and pointing to other etiology considered more likely, i.e. the natural progression of essential hypertension and sustained weight gain.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's hypertension and her service-connected PTSD is in the report of the May 2015 VA examination (as previously noted by the Board, there are limitations in the 2013 examination report findings).  The question of whether a disability such as PTSD causes or aggravates another disability (such as hypertension) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, it must be denied.


ORDER

Service connection for a back disability as secondary to PTSD is denied.

Service connection for a bilateral foot disability as secondary to PTSD is denied.

Service connection for hypertension as secondary to PTSD is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


